Case: 15-50273   Document: 00513384732   Page: 1   Date Filed: 02/17/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 15-50273
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                              February 17, 2016
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

JUAN CARLOS VILLASENOR-VASQUEZ,

                                         Defendant-Appellant

Cons. w/ No. 15-50280

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee
v.

JUAN CARLOS VILLASENOR-VASQUEZ, also known as Miguel Villasenor-
Vasquez,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:14-CR-376-1
                           USDC No. 1:15-CR-46-1
     Case: 15-50273      Document: 00513384732         Page: 2    Date Filed: 02/17/2016


                                     No. 15-50273
                                   c/w No. 15-50280
Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Carlos
Villasenor-Vasquez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Villasenor-Vasquez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review.              Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2